Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is a reply to the application filed on 06/14/2022, in which, claim(s) 1-20 is/are pending.

Response to Arguments
Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicant’s arguments with respect to the rejection of claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection.
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Litvin et al. (Pub. No.: US 2009/0249438 A1; hereinafter Litvin) in view of in view of Laverone et al. (Pub. No.: US 2013/0067472 A1; hereinafter Laverone).
Regarding claims 1, 11 and 18, Litvin discloses a method comprising:
detecting, by a processor-based system, a movement of a resource from a first resource group protected by a first data management policy to a second resource group protected by a second data management policy (detecting the moving of a particular virtual machine from a first host node host virtual machines to a second host node host virtual machines, wherein each host node has their own managing policies [Litvin; ¶13-21, 65-68; fig. 1 and associated text]; and 
upgrading, by the processor-based system, a data management policy for all resources of the second resource group in response to detection of movement of the resource from the first resource group to the second resource group, wherein the first data management policy provides enhanced copy data management over the second data management policy (updating the policies for the on the particular virtual machines of the host nodes, if determine the virtual machine is new, update the policies and adds security data to the new virtual machines [Litvin; ¶15, 96-98]). Litvin does not explicilty discloses of wherein the first data management policy comprises a first schedule for copying data of each resource in the first resource group and wherein the upgraded data management policy of the second resource group comprises a second schedule for copying data of each resource in the second resource group; however, in a related and analogous art, Laverone teaches this feature.
In particular, Laverone teaches heterogeneous entities are organized into system resource group (SRG) hosted on a virtual volume that is accessed via a virtual machine. Such that each storage groups have its own policies, governed by the management computer, wherein the SRG policies for backing up resources in file system, database, storage volumes, etc., such that each SRG have its own policies for backing update / replicating data. The SRG policy maybe modify and restricted by inheritances or other means [Laverone; ¶35-48; Fig. 1, 5 and associated text]. It would have been obvious before the effective filing date of the claimed invention to modify Litvin in view of Laverone with the motivation to easier and securely move VM and the group policies between host nodes.

Regarding claim 2, Litvin-Laverone combination discloses the method of claim 1, wherein the resource comprises a virtual machine, a database, a computing node, or combinations thereof (moving/creating VM [Litvin; ¶12-16]).

Regarding claim 3, Litvin-Laverone combination discloses the method of claim 1, wherein the movement of the resource from the first resource group to the second resource group is caused based on a set of predetermined rules, a user initiated action, or a combination thereof (the moving/copy policies are preset [Litvin; Fig. 11 and associated text]).

Regarding claim 4, Litvin-Laverone combination discloses the method of claim 1, further comprising: 
monitoring, by the processor-based system, a plurality of resources, wherein the plurality of resources is categorized into a plurality of resource groups that includes the first resource group and the second resource group; and generating, by the processor-based system, a lookup table storing a relationship between the plurality of resources, a resource group corresponding to each of the plurality of resources, and a data management policy corresponding to each of the plurality of resource groups (monitor the VM movement and create a lookup table with respect to the movement information [Litvin; ¶218-220; fig. 24, 26 and associated text]).

Regarding claim 5, Litvin-Laverone combination discloses the method of claim 4, further comprising updating, by the processor-based system, the lookup table based on the monitoring (the table is updated based on new VM movements between host node host virtual machines [Litvin; ¶218-220; fig. 24, 26 and associated text]).

Regarding claim 6, Litvin-Laverone combination discloses the method of claim 4, wherein detecting the movement of the resource comprises determining, using the lookup table, that a resource group corresponding to the resource has been changed from the first resource group to the second resource group (the table is updated based on new VM movements between host node host virtual machines [Litvin; ¶218-220; fig. 24, 26 and associated text]).

Regarding claim 7, Litvin-Laverone combination discloses the method of claim 1, wherein upgrading the data management policy of the second resource group comprises changing the data management policy of the second resource group from the second data management policy to the first data management policy (the new VM is updated with the old VM policies [Litvin; ¶15, 96-98]).

Regarding claim 8, Litvin-Laverone combination discloses the method of claim 1, wherein upgrading the data management policy of the second resource group comprises changing the data management policy of the second resource group from the second data management policy to a third data management policy different from the first data management policy (the new VM is updated with the other VM policies [Litvin; ¶15, 96-98]).

Regarding claim 9, Litvin-Laverone combination discloses the method of claim 1, further comprising generating a first alert indicating the movement of the resource from the first resource group to the second resource group (notify the host node of the VM migration [Litvin; ¶106]).

Regarding claim 10, Litvin-Laverone combination discloses the method of claim 1, further comprising generating a second alert indicating a change of the data management policy of the second resource group (notify the host node of the VM migration [Litvin; ¶106]).

Regarding claim 12, Litvin-Laverone combination discloses the system of claim 11, wherein the first data management policy and the second data management policy are copy policies providing different levels of protection features (the new policy can be the same or modified [Litvin; ¶15, 96-98]).

Regarding claim 13, Litvin-Laverone combination discloses the system of claim 11, wherein the data manager monitors the plurality of virtual machines and generates a lookup table storing a relationship between the plurality of virtual machines, a resource group corresponding to each of the plurality of virtual machines, and the data management policy corresponding to each of the plurality of virtual machines (the table is updated based on new VM movements between host node host virtual machines [Litvin; ¶218-220; fig. 24, 26 and associated text]).

Regarding claim 14, Litvin-Laverone combination discloses the system of claim 13, wherein the data manager sends status update requests to a virtual machine manager to monitor the plurality of virtual machines, wherein the virtual machine manager manages movement of the plurality of virtual machines as per a set of predetermined rules (the moving/copy policies are preset [Litvin; Fig. 11 and associated text]).

Regarding claim 15, Litvin-Laverone combination discloses the system of claim 13, wherein the data manager determines that a resource group corresponding to the virtual machine has been changed from the first resource group to the second resource group using the lookup table (the table is updated based on new VM movements between host node host virtual machines [Litvin; ¶218-220; fig. 24, 26 and associated text]).

Regarding claim 16, Litvin-Laverone combination discloses the system of claim 11, wherein the data manager upgrades the data management policy of the second resource group to the first data management policy (the new VM is updated with the first VM policies [Litvin; ¶15, 96-98]).

Regarding claim 17, Litvin-Laverone combination discloses the system of claim 11, wherein the data manager upgrades the data management policy of the second resource group to a third data management policy different from the first data management policy (the new VM is updated with the other VM policies [Litvin; ¶15, 96-98]).

Regarding claim 19, Litvin-Laverone combination discloses the non-transitory machine readable medium of claim 18, wherein the instructions to upgrade the data management policy of the second resource group comprises instruction to change the data management policy of the second resource group from the second data management policy to the first data management policy or to a third data management policy different from the first data management policy  (the new VM is updated with the same or modified VM policies [Litvin; ¶15, 96-98]).

Regarding claim 20, Litvin-Laverone combination discloses the non-transitory machine readable medium of claim 18, further comprising instructions to generate a first alert indicating the movement of the virtual machine from the first resource group to the second resource group, instructions to generate a second alert indicating a change of the data management policy of the second resource group, or a combination thereof (notify the host node of the VM migration [Litvin; ¶106]).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAO Q HO/Primary Examiner, Art Unit 2432